Citation Nr: 0921836	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
right nasal cavity and eye, as due to herbicide exposure, to 
include Agent Orange. 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1967 to March 
1970 and March 1975 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The issue was before the Board in a June 2007 Board 
decision, which denied the claim. The Veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court). The 
Veteran and the Secretary of VA filed a Joint Motion for 
remand. The Court granted the motion in a June 2008 Order. 

To comply with the June 2008 Joint Remand Order by the Court, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Veteran was to be  afforded a VA examination to determine 
whether his right nose and right eye cancer is etiologically 
related to presumed herbicide exposure which occurred in 
Korea. 
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA will therefore afford the Veteran a medical examination 
which will comply with the directives of the Joint Motion for 
Remand. 

In support of his claim, the Veteran submitted a July 2003 
letter from his treating oncologist, a physician employed by 
Vanderbilt University Medical Center, who stated in part that 
"[a]t this time, I know of no definitive medical studies that 
support a direct, or indirect link with dioxin exposure and 
either of his two cancers. However, I certainly think that, 
in my own professional opinion as a cancer specialist, a link 
between dioxin and [the Veteran's] development of cancer 
cannot be ruled out."   The physician added that "as medical 
science progresses, more evidence linking dioxin to cancer 
will undoubtedly become known."

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

(a)  Notify the Veteran that he may 
contact his treating oncologist noted 
above, and obtain reports of any 
medical studies supporting a linkage 
between his diagnosed cancers and 
exposure to herbicides. 

(b)  Contemporaneously with the effort 
in paragraph (a), above, ascertain if 
the Veteran has received any VA, non-
VA, or other medical treatment for 
right nose and right eye cancer that is 
not included in the current record. The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder. 

2. Following a reasonable period of time 
or upon receipt of the Veteran's response, 
the RO/AMC will afford the Veteran a 
physical examination, to be conducted by a 
qualified physician, to ascertain whether 
the Veteran's right nose and right eye 
cancer is related to presumed herbicide 
exposure, to include Agent Orange. The 
following considerations will govern the 
examination: 

(a) The claims file and a copy of this 
remand, to include any materials 
generated as a result of this remand, 
will be reviewed by the examiner, who 
must acknowledge receipt and review of 
these materials in any report 
generated. The examiner is directed to 
the July 2003 medical opinion stating 
that a relationship between the 
Veteran's right eye and right nose 
cancer and dioxin exposure cannot be 
ruled out. 

(b) The examiner is advised that the 
law presumes the Veteran to have been 
exposed to herbicides during his active 
military service in Korea. 

(c) After conducting any interviews 
with the Veteran or appropriate 
clinical testing, the examiner must 
express an opinion as to whether right 
nose and right eye cancer is related to 
any incident of active service, 
including but not limited to presumed 
exposure to herbicides. 

(d) The examiner must report the 
medical basis or bases for his or her 
opinion. If an opinion cannot be 
reached without resort to speculation, 
he or she must state.  

3. After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO should review the 
record, to include all evidence received 
and readjudicate the claim for service 
connection. If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




